     Case 2:90-cv-00520-KJM-DB Document 6643 Filed 04/27/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA
 9

10       RALPH COLEMAN, et al.,                         No. 2:90-cv-0520 KJM DB P
11                        Plaintiffs,
12             v.                                       ORDER
13       GAVIN NEWSOM, et al.,
14                        Defendants.
15

16            As required by court order, on April 16, 2020, defendants filed their Strategic COVID-19

17   Management Plan (defendants’ Plan). ECF No. 6616.1 The court is in receipt of plaintiffs’

18   response to defendants’ Plan, ECF Nos. 6626,2 and defendants’ reply to plaintiffs’ response, ECF

19   Nos. 6633.3 Having carefully considered the parties’ filings, the court declines to construe any

20   filing or any portion thereof as a motion. To the extent any party or intervenor wishes to bring a

21   motion formally, the court provides a schedule for doing so below. In so doing, with respect to

22   the impact of the novel coronavirus (COVID-19) pandemic on defendants’ obligations to class

23   members in this action, the court finds that much of the court’s and the parties’ effort to date has

24   fallen within an initial crisis management phase, which has involved planning and interim policy-

25   1
         Defendants’ Plan is accompanied by numerous attachments, ECF No. 6616-1.
26   2
      Plaintiffs’ response is accompanied by declarations and evidence, ECF Nos. 6627, 6628, 6640,
27   6641 (sealed), and 6642-1.

28   3
         Defendants’ reply is accompanied by a declaration, ECF No. 6633-1.
                                                        1
     Case 2:90-cv-00520-KJM-DB Document 6643 Filed 04/27/20 Page 2 of 3

 1   making under exigent circumstances. With some exceptions, most notably with respect to the
 2   Department of State Hospitals’ temporary suspension of Coleman class members’ admissions, see
 3   ECF No. 6639, most of the initial crisis management activity in this case has taken place through
 4   the efforts of the parties and the court’s Special Master in serial meetings of the coronavirus task
 5   force this court created on March 27, 2020. ECF No. 6546. Given the value that task force
 6   process has provided, providing for a forum for expedited problem solving without litigation to
 7   the extent possible, the court will direct that it continue meeting until the court orders otherwise,
 8   with continuing regular status conferences as ordered below.
 9                  At the same time, the court observes that defendants’ management of the
10   coronavirus pandemic and Coleman class members affected by it appears to be moving into an
11   interim albeit still temporary phase of implementation, with many planned transfers of inmates to
12   achieve physical distancing to be completed as of this week. With inmates relocated, the court
13   expects defendants may be considering ongoing refinements of their initial plans and policies.
14   And even after an interim phase, given that defendants previously have taken the position the
15   pandemic has “no horizon,” the pandemic will likely continue to inform prison operations
16   affecting Coleman class members for many months if not years to come. The court previously
17   has indicated that it plans to resume proceedings to oversee defendants’ compliance with those
18   aspects of the Program Guide in this case with which compliance has not yet been achieved, and
19   it confirms its plans to maintain that primary track of this litigation. To the extent the court must
20   also maintain the parallel track already opened up, as discussed above, to monitor coronavirus
21   issues as relevant to Coleman compliance, it is prepared to do so for as long as necessary. To
22   guide the parties’ understanding of the court’s current views of how these parallel tracks will
23   operate, the court will soon issue an order outlining those views.
24           In the meantime, good cause appearing IT IS HEREBY ORDERED that:
25           1. Any motion concerning the initial crisis management phase of planning for the impact
26              of the COVID-19 on defendants’ obligations to class members in this action shall be
27              filed within the next thirty days; and
28   /////
                                                         2
     Case 2:90-cv-00520-KJM-DB Document 6643 Filed 04/27/20 Page 3 of 3

 1          2. The next status conference to review defendants’ response to the coronavirus
 2              pandemic and the effects on the Coleman class is set for Friday, May 1, 2020 at
 3              10:00 a.m. Thereafter, the court will hold regular telephonic status conferences every
 4              three weeks on Friday mornings at 10:00 a.m.4 until further order of the court.
 5   DATED: April 27, 2020.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   4
      To the extent one of these status conferences falls on a date on which the court has a civil law
     and motion calendar, the time of the status conference may be adjusted as will be reflected on the
28   court’s calendar by a day before the status conference.
                                                       3
